Case 2:19-cr-00064-GGG-KWR Document 1. Filed 04/09/19 Page 1 of 4

FILED
U.S. BISTRICT COURT
EASTERN DISTRICT OF L&.

Hig APR-Q9 P Iu?

WILLIAM Wf BLEVINS
CLERK,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BILL OF INFORMATION FOR EMBEZZLEMENT,
THEFT OF LABOR UNION ASSETS AND NOTICE OF FORFEITURE

UNITED STATES OF AMERICA * CRIMINAL Now] 9- 00 0 64
Vv. SECTION: SFC] F MAG.4

MARK DOUGLAS * VIOLATION: 29 U.S.C. § 501(c)

*

The United States Attorney charges that:
COUNT 1

Between on or about November 11, 2011 and January 17, 2015, in the Eastern District of
Louisiana, the defendant, Mark Douglas, while President of the United Food and Commercial
Workers Local 1101, a labor organization engaged in an industry affecting commerce, did
embezzle, steal and unlawfully and willfully abstract and convert to his own use the moneys, funds,
securities, property, and other assets of said labor organization in the approximate amount of
$7,078.35; all in violation of Title 29, United States Code, Section 501(c).

— Jae

_X_ Dkid

—— CER MDOP cennamennns

__. Doc. No.

 

 
Case 2:19-cr-00064-GGG-KWR Document1 Filed 04/09/19 Page 2 of 4

NOTICE OF FORFEITURE

L The allegations of Count 1 of this Bill of Information are realleged and incorporated
by reference as though set forth fully herein for the purpose of alleging forfeiture to the United
States of America pursuant to the provisions of Title 18, United States Code, Section 981(a)(1)(C),
made applicable through Title 28, United States Code, Section 2461(c).

2 As aresult of the offense alleged in Count 1, defendant, MARK DOUGLAS, shall
forfeit to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(C), made
applicable through Title 28, United States Code, Section 2461(c), any and all property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of Title 29, United

States Code, Section 501(c).

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
G; has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture of any other property of said defendant up to the value of the above forfeitable

property.
Case 2:19-cr-00064-GGG-KWR Document 1. Filed 04/09/19 Page 3 of 4

All in violation of Title 18, United States Code, Section 981(a)(1)(C), made applicable
through Title 28, United States Code, Section 2461(c).

PETER G. STRASSER
UNITED STATES ATTORNEY

LO

ya DALLKAMMER ~

ssistant United States Attorney
Louisiana Bar No. 26948

New Orleans, Louisiana
April 9, 2019
Case 2:19-cr-00064-GGG-KWR Document1 Filed 04/09/19 Page 4 of 4

ZouuWey TTeaq *9
ADUAOYP SAIDIS paljuy) JuUDISISSY
F

Ajndaq ‘ Ag

 

 

 

yay *

 

a]
6T 0€ Patel

 

(9) log § OS'N 67 *(S)UONnRIOIA

 

FAN LIAAAOT AO AOILON
CNV SLHSSV NOINN YOUV'T AO LAAHL
“LNAWATZZAaW YOA NOLLVWYOANI AO TIA

 

SVTONOG MVNA
|

“SA

VOIRIANV AO SHLVLS GALINA

 

vNvisiInoT 4OLIMISIC  wyatsya
AHL UOd

NOD WAUISIEL SaIVIS gayuyp

 

 

‘ON
